M. J. Kelly, J.
(concurring). I concur because there is no doubt that the majority has well and correctly stated the law. I add these words however because it seems to me that the reasoning behind this immunity rule is highly questionable. The annotation at 78 ALR2d 1238 covers the subject in depth. The count therein for the view that the landlord is not liable for failure to repair is 27 states for and 17 against. However the later case service adds nine states endorsing the view that the landlord may be liable. The author observes:
"The modern trend is toward holding that a lessor’s breach of his agreement to repair constitutes ground for holding him liable for personal injury to his tenant, or one in privity with the latter, if the failure to repair was a contributing cause of the injury.” 78 ALR2d 1238, 1252.
In the case at bar we have a stipulated factual situation lending itself readily available as a vehicle for adoption of the rule of the restatement if the Supreme Court should so desire:
*687"A lessor of land is subject to liability for physical harm caused to his lessee and others upon the land with the consent of the lessee or his sublessee by a condition of disrepair existing before or arising after the lessee has taken possession if;
"(a) the lessor, as such, has contracted by a covenant in the lease or otherwise to keep the land in repair, and
"(b) the disrepair creates an unreasonable risk to persons upon the land which the performance of the lessor’s agreement would have prevented, and
"(c) the lessor fails to exercise reasonable care to perform his contract.” 2 Restatement Torts, 2d, § 357, p 241.
This intermediate appellate Court must follow the existing precedent.